 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF ARIZONA
 8
 9       Nicholas Alozie,                                    No. CV-16-03944-PHX-ROS
10                       Plaintiff,                          ORDER
11       v.
12       Arizona Board of Regents, et al.,
13                       Defendants.
14
15               The parties submitted a stipulation limiting Plaintiff’s claims and dismissing certain

16   defendants from some claims. (Doc. 116). In the amended complaint, Counts I and II are

17   brought against Defendants Arizona Board of Regents and Arizona State University.1

18   (Doc. 22 at 14-15). Counts IV and V are brought against Defendants Roen, Tromp, Crow,

19   Page, and Searle. (Doc. 22 at 17-18). The parties’ stipulation limits the scope of Counts I

20   and II and dismisses most of the defendants from Counts IV and V. Granting the stipulation

21   will result in the dismissal of all claims against Roen, Crow, Page, and Searle and the

22   complete dismissal of Count V. Good cause appearing,

23               IT IS ORDERED the Stipulation (Doc. 116) is GRANTED.

24               IT IS FURTHER ORDERED as follows:

25            1. Count One of the Amend Complaint (Doc. 22) is limited to Defendant Arizona

26               Board of Regents and Arizona State University’s nonselection of Plaintiff for the

27               position of Dean of the College of Letters and Sciences and the decision not to grant

28
     1
         The Court granted judgment on the pleadings regarding Count III. (Doc. 42)
 1      Plaintiff a second interview in connection with that application.
 2   2. Count Two of the Amended Complaint is limited to Defendant Arizona Board of
 3      Regents and Arizona State University’s decision not to grant Plaintiff a second
 4      interview in connection with his application for the Dean of the College of Letters
 5      and Sciences.
 6   3. Defendants Crow, Page, Roen, and Searle are dismissed from Counts Four and Five
 7      of the Amended Complaint with prejudice, all parties to bear their own attorneys’
 8      fees and costs.
 9   4. Defendant Tromp is dismissed from Count Five of the Amended Complaint with
10      prejudice, all parties to bear their own attorneys’ fees and costs. Defendant Tromp
11      shall remain a Defendant with respect to Count Four of the Amended Complaint.
12      Dated this 8th day of February, 2019.
13
14
15                                                 Honorable Roslyn O. Silver
16                                                 Senior United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
